UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-24723 PSPP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0393257 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 11710 Old Georgetown Road, Suite 808, North Bethesda, MD 20852 (Address of principal executive offices) (Zip Code) (301) 230-9674 (Registrant's telephone number, including Area Code) 3435 Ocean Park Blvd. #107, Santa Monica, CA 90405 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] The aggregate number of shares issued and outstanding of the issuer's common stock as of August 14, 2008 was 679,971 shares. (adjusted for the stock split effective June 2008) TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements F-1 Item 2.Management's Discussion and Analysis or Plan of Operation 2 Item 3.Quantitative and Qualitive Disclosures About Market Risk 3 Item 4.Controls and Procedures 4 PART II - OTHER INFORMATION Item 1.Legal Proceedings 4 Item 2.Unregistered Sale of Equity Securities and Use of Proceeds 5 Item 3.Defaults Upon Senior Securities 5 Item 4.Submission of Matters to a Vote of Security Holders 5 Item 5.Other Informatio 5 Item 6.Exhibits 5 SIGNATURES 6 PART I FINANCIAL INFORMATION Item 1. Financial Statements PSPP HOLDINGS, INC. BALANCE SHEETS 6/30/2008 12/31/2007 Unaudited Audited ASSETS Current assets Cash $ 7 $ 211 Total current assets 7 211 Other assets Investments (1) 58,000 313,000 Total other assets 58,000 313,000 Total assets $ 58,007 $ 313,211 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ - $ 175,951 Loans payable 294,561 468,840 Total current liabilities 294,561 644,791 Long-term liabilities - - Total liabilities 294,561 644,791 Commitment and contingencies - - Stockholders' equity (deficit) Preferred stock, $.001 par value, 10,000,000 shares authorized, 1,000.000 issued and outstanding 10,000 300,000 Common stock, $.001 par value, 100,000,000 shares authorized; 679,971 and 64,499,364 shares issued and outstanding, respectively 680 64,499 Additional paid-in capital 5,106,920 4,948,968 Accumulated deficit (5,704,384 ) (5,645,047 ) Total stockholders' equity (deficit) (586,784 ) (331,580 ) Total liabilities and stockholders' equity (deficit) $ 58,007 $ 313,211 (1) Reclassified from the equity section as reported on the Form 10-KSB as of December 31, 2007 The financial information presented herein has been prepared by management without audit by independent certified public accountants See accompanying notes F-1 PSPP HOLDINGS, INC. STATEMENTS OF OPERATIONS For the three For the three For the six For the six months ended months ended months ended months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Unaudited Unaudited Unaudited Unaudited Net sales $ - $ (5,115 ) $ - $ 82,275 Cost of sales - - - 5,000 Gross profit - (5,115 ) - 77,275 Selling, general and administrative expenses 204 253,538 204 647,078 Loss from operations (204 ) (258,653 ) (204 ) (569,803 ) Other income (expense) Forgiveness of debt income 255,189 - 255,189 - Write-off of investments (300,000 ) - (300,000 ) - Interest expense and financing costs (7,072 ) (27,605 ) (14,322 ) (25,105 ) Total other income (expense) (51,883 ) (27,605 ) (59,133 ) (25,105 ) Net income (loss) $ (52,087 ) $ (286,258 ) $ (59,337 ) $ (594,908 ) Weighted average number of common shares outstanding (basic and fully diluted) 644,499 574,994 671,750 574,994 Basic and diluted (loss) per common share $ (0.08 ) $ (0.50 ) $ (0.08 ) $ (1.03 ) The weighted average number of common shares outstanding were adjusted for the stock-spilt in February 2008. The financial information presented herein has been prepared by management without audit by independent certified public accountants See accompanying notes F-2 PSPP HOLDINGS, INC. STATEMENTS OF CASH FLOWS (1) (1) For the three For the three For the six For the six months ended months ended months ended months ended June 30, 2008 June 30, 2007 June 30, 2008 June 30, 2007 Unaudited Unaudited Unaudited Unaudited Cash flows from operating activities Net (loss) $ (52,087 ) $ (286,258 ) $ (59,337 ) $ 82,275 Adjustments to reconcile net (loss) to net cash used in operating activities: (Increase) decrease in loans - (53,452 ) - (53,452 ) Increase (decrease) in accounts payable (175,951 ) (43,857 ) (175,951 ) (43,857 ) Other 227,834 471,175 235,084 102,642 Net cash (used in) operating activities (204 ) 87,608 (204 ) 87,608 Cash flows from financing activities Settlement: legal - 4,895 - 4,895 Net cash provided by financing activities - 4,895 - 4,895 Net increase in cash and cash equivalents (204 ) 92,503 (204 ) 92,503 Cash - beginning of period 211 12,435 211 12,435 Cash - end of period $ 7 $ 104,938 $ 7 $ 104,938 Supplemental disclosure of cash flow information: Taxes paid - Interest paid $ - $ - $ - $ - (1) -as reported on the 10-QSB, as filed The financial information presented herein has been prepared by management without audit by independent certified public accountants. See accompanying notes F-3 PSPP HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited financial statements of PSPP Holdings, Inc. (the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q under Article 8-03 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for annual financial statements. In the opinion of management, all material adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.
